Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 1 of 16 PageID 6324




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

     DAVID DAY,

          Plaintiff,

     v.                                 Case No. 8:19-cv-1522-T-33TGW

     SARASOTA DOCTORS HOSPITAL,
     INC. d/b/a DOCTORS HOSPITAL
     OF SARASOTA,

          Defendant.
     ________________________________/
                                     ORDER

          This matter is before the Court upon consideration of

     Defendant Sarasota Doctors Hospital, Inc.’s Motion to Exclude

     Expert Opinion and Testimony of Kevin McCarty (Doc. # 185),

     filed on November 13, 2020. Plaintiff David Day responded on

     November 25, 2020. (Doc. # 192). Doctors Hospital replied on

     December 9, 2020. (Doc. # 195). For the reasons set forth

     below, the Motion is granted in part and denied in part.

     I.   Background

          This is a breach of contract and Florida Deceptive Unfair

     Practices    Act   (“FDUTPA”)   action   that arose   out of   Day’s

     treatment at Doctors Hospital. (Doc. # 46). Day initiated

     this suit in state court on November 30, 2017. (Doc. # 1).




                                       1
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 2 of 16 PageID 6325




     Following removal to this Court, and two amended complaints,

     the case proceeded through discovery. (Id.).

           In   the   second   amended       complaint,    Day   alleges      that

     Doctors    Hospital   charged   unreasonably         high   fees   for   his

     medical treatment because his only form of insurance was

     personal injury protection insurance (“PIP insurance”). (Doc.

     # 46 at ¶ 5). According to Day,

           [PIP insurance] coverage is required of all drivers
           in Florida [under the Florida No-Fault law]. By
           statute, hospitals treating patients covered by PIP
           may charge the insurer and the injured party only
           a “reasonable amount” for services and supplies
           rendered. [Fla. Stat. § 627.736(5)(a)]. The charge
           for such services and supplies “may not exceed the
           amount the person or institution customarily
           charges for like services or supplies,” and the
           “reasonable amount” for such services and supplies
           is directly related to the “usual and customary
           charges and payments accepted by the provider” for
           such   services   and   supplies,    as   well   as
           “reimbursement levels in the community” and
           “federal and state medical fee schedules.” Id.

     (Doc. # 46 at ¶ 6).         Day contends that Doctors Hospital

     violated the Florida No-Fault law in charging PIP-insured

     patients – including himself – these allegedly unreasonable

     rates. (Id. at ¶ 8).

           Day intends to rely on Kevin McCarty’s expert opinion

     and testimony at trial. (Doc. # 193). McCarty has worked in

     the   insurance    regulatory   industry      since     1988   and,      most

     notably, served as the Florida Insurance Commissioner from


                                         2
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 3 of 16 PageID 6326




     2003   to   2016.   (Id.    at    ¶   1-7).   McCarty    was    tasked    with

     “provid[ing] an opinion on the billing practices of Doctors

     Hospital . . . under various laws and regulations, including

     the [PIP] statute.” (Id. at ¶ 9). McCarty’s report discusses,

     in part, the insurance regulatory industry’s understanding of

     “usual and customary” medical charges under the PIP statute.

     (Id. at ¶ 13). McCarty concludes that “Doctors Hospital . .

     . is charging PIP patients and insurers excessive fees for

     the services provided; they are being charged at unreasonably

     high rates far above what Medicare and private patients are

     paying for identical services.” (Id. at ¶ 9-10).

            In   the   Motion,       Doctors    Hospital     seeks    to   exclude

     McCarty’s expert opinion and testimony. (Doc. # 185). Day has

     responded (Doc. # 192), and Doctors Hospital has replied.

     (Doc. # 195). The Motion is now ripe for review.

     II.    Discussion

            Federal    Rule     of    Evidence     702,    which     governs   the

     admission of expert testimony in federal courts, states:

            A witness who is qualified as an expert by
            knowledge,   skill,    experience,   training,   or
            education may testify in the form of an opinion or
            otherwise   if:   (a)   the  expert’s   scientific,
            technical, or other specialized knowledge will help
            the trier of fact to understand the evidence or to
            determine a fact in issue; (b) the testimony is
            based on sufficient facts or data; (c) the
            testimony is the product of reliable principles and


                                            3
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 4 of 16 PageID 6327




            methods; and (d) the expert has reliably applied
            the principles and methods to the facts of the case.

     Fed.    R.   Civ.   P.   702.    In    Daubert   v.   Merrell     Dow

     Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Supreme Court

     held that federal district courts must ensure that any and

     all    scientific   testimony   or    evidence   admitted   is   both

     relevant and reliable. Id. at 589-90. This analysis applies

     to non-scientific expert testimony as well. Kumho Tire Co. v.

     Carmichael, 526 U.S. 137, 147-49 (1999). District courts are

     tasked with this gatekeeping function so “that speculative,

     unreliable expert testimony does not reach the jury under the

     mantle of reliability that accompanies the appellation expert

     testimony.” Rink v. Cheminova, Inc., 400 F.3d 1286, 1291 (11th

     Cir. 2005) (citation omitted).

            In the Eleventh Circuit, trial courts must engage in a

     “rigorous     three-part     inquiry”      in    determining      the

     admissibility of expert testimony. Hendrix v. Evenflo Co.,

     609 F.3d 1183, 1194 (11th Cir. 2010). Specifically, courts

     must assess whether:

            (1) the expert is qualified to testify competently
            regarding the matters he intends to address; (2)
            the methodology by which the expert reaches his
            conclusions is sufficiently reliable as determined
            by the sort of inquiry mandated in Daubert; and (3)
            the testimony assists the trier of fact, through
            the application of scientific, technical, or



                                      4
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 5 of 16 PageID 6328




          specialized expertise, to understand the evidence
          or to determine a fact in issue.

     Id. (citation omitted).      “The party offering the expert has

     the burden of satisfying each of these three elements by a

     preponderance of the evidence.” Adams v. Magical Cruise Co.,

     No. 6:15-cv-282-Orl-37TBS, 2016 WL 11577631, at *2 (M.D. Fla.

     Oct. 21, 2016) (citing Rink, 400 F.3d at 1292). The Court

     will address each aspect of the three-part inquiry below.

          A.    McCarty’s Qualifications

          First,    the   Court   must       assess   whether   McCarty   is

     qualified to testify about the matters he intends to address.

     City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 563

     (11th Cir. 1998). An expert may be qualified “by knowledge,

     skill, experience, training, or education.” Fed. R. Civ.

     Evid. 702. “Determining whether a witness is qualified to

     testify as an expert ‘requires the trial court to examine the

     credentials of the proposed expert in light of the subject

     matter of the proposed testimony.’” Clena Invs., Inc. v. XL

     Specialty Ins. Co., 280 F.R.D. 653, 661 (S.D. Fla. 2012)

     (quoting Jack v. Glaxo Wellcome Inc., 239 F. Supp. 2d 1308,

     1314 (N.D. Ga. 2002)). “This inquiry is not stringent, and so

     long as the expert is minimally qualified, objections to the




                                         5
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 6 of 16 PageID 6329




     level of the expert’s expertise go to credibility and weight,

     not admissibility.” Id. (citations omitted).

           Here,    Doctors     Hospital        does    not    dispute      McCarty’s

     qualifications.      (Doc.   #   195       at    1).   Indeed,     McCarty     has

     extensive experience in the insurance regulatory industry –

     stemming over twenty-seven years. (Doc. # 193 at ¶ 2). For

     thirteen of those years, from 2003 to 2016, McCarty served as

     Florida’s Commissioner of Insurance Regulation, overseeing

     the   regulation     of   PIP insurance           in   Florida, among      other

     things.   (Id.).     In   that   role,      McCarty’s      “responsibilities

     included the review of healthcare rates charged by insurers

     for compliance with Florida [l]aws and [r]egulations.” (Id.

     at ¶ 6). As Commissioner, McCarty also was involved in “public

     policy discussion regarding PIP reform, cost drivers, and

     cost containment strategies.” (Id. at ¶ 5).

           Additionally,       McCarty   previously           served   as   chair   of

     Florida’s Workers’ Compensation Three-Member Panel, which

     establishes fee schedules for hospitals. (Id.). And, McCarty

     was   active    in    the    National           Association       of   Insurance

     Commissioners, serving as president in 2012. (Id. at ¶ 2).

     Since leaving the Florida Office of Insurance Regulation in

     2016, McCarty founded Celtic Global Consulting, LLC, which




                                            6
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 7 of 16 PageID 6330




     “provid[es]    comprehensive    services        focused   on   insurance

     issues and trends.” (Id. at ¶ 7).

          Given Daubert’s lenient standard, and Doctors Hospital’s

     lack of opposition, the Court finds that McCarty’s experience

     in this industry makes him “minimally qualified” to testify

     about medical fees charged by hospitals to patients whose

     only form of insurance is PIP insurance. See U.S. Sec. & Exch.

     Comm’n v. Spartan Sec. Grp., No. 8:19-cv-448-T-33CPT, 2020 WL

     7024885, at *3 (M.D. Fla. Nov. 30, 2020) (finding an expert

     with thirty years of experience in his industry minimally

     qualified to testify about the “generally accepted standards,

     practices, and procedures of [his] industry”).

          B.    Reliability of McCarty’s Methodology

          Next,     the   Court   must        determine   whether   McCarty’s

     methodology is reliable. City of Tuscaloosa, 158 F.3d at 562.

     Doctors    Hospital    argues       that     McCarty’s    opinions   are

     unreliable because “McCarty applies no expert methodology,”

     and rather bases his interpretation of the PIP statute’s

     language solely on his personal experience, and accordingly

     “is nothing more than a fact witness.” (Doc. # 185 at 6-7).

     Day counters that “[c]ourts in this district routinely accept

     expert testimony about insurance industry standards.” (Doc.

     # 192 at 4).


                                          7
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 8 of 16 PageID 6331




             “Exactly how reliability is evaluated may vary from case

     to case, but what remains constant is the requirement that

     the trial judge evaluate the reliability of the testimony

     before allowing its admission at trial.” United States v.

     Frazier,    387   F.3d   1244, 1262     (11th   Cir. 2004)   (citation

     omitted) (emphasis omitted). There are four recognized, yet

     non-exhaustive     factors    a   district   court   may   consider   in

     evaluating reliability:

             (1) whether the expert’s methodology has been
             tested or is capable of being tested; (2) whether
             the technique has been subjected to peer review and
             publication; (3) the known and potential error rate
             of the methodology; and (4) whether the technique
             has been generally accepted in the           proper
             scientific community.

     Seamon v. Remington Arms Co., 813 F.3d 983, 988 (11th Cir.

     2016) (citation omitted). A district court may take other

     relevant factors into consideration as well. Id.

             “Although an opinion from a non-scientific expert should

     receive the same level of scrutiny as an opinion from an

     expert who is a scientist, some types of expert testimony

     will not naturally rely on anything akin to the scientific

     method, and thus should be evaluated by other principles

     pertinent to the particular area of expertise.” Washington v.

     City of Waldo, No. 1:15-CV-73-MW/GRJ, 2016 WL 3545909, at *3

     (N.D.    Fla.   Mar.   1,   2016)   (citation   omitted).    “[I]f    the


                                         8
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 9 of 16 PageID 6332




     [expert]       witness    is    relying       solely      or   primarily    on

     experience, then the witness must explain how that experience

     leads to the conclusion reached, why that experience is a

     sufficient basis for the opinion, and how that experience is

     reliably applied to the facts.” Frazier, 387 F.3d at 1261

     (citation      omitted)     (emphasis       omitted).     Therefore,    “[a]n

     expert’s unexplained assurance that his opinions rest on

     accepted principles is not enough.” Clena, 280 F.R.D. at 663

     (citation omitted). Additionally, the Court’s analysis must

     “focus     solely   on    principles       and methodology,      not on    the

     conclusion      that   they    generate.”     Seamon, 813       F.3d at    988

     (citation omitted).

            Here,    Doctors     Hospital       challenges     McCarty’s    expert

     testimony and report, in which he avers that “Doctors Hospital

     . . . is charging PIP patients and insurers excessive fees

     for services provided,” and concludes that this conduct is

     “inconsistent” with both the insurance regulatory industry’s

     understanding of what constitutes a “usual and customary”

     charge, and the PIP statute. (Doc. # 185 at 2; Doc. # 193 at

     ¶¶ 10-11, 32). McCarty comes to this conclusion by stating

     that   a   hospital’s      chargemaster       –   which    Doctors   Hospital

     allegedly used to bill Day’s insurer – is not equivalent to

     the term “usual or customary,” as understood in the insurance


                                            9
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 10 of 16 PageID 6333




     regulation industry, because no hospitals actually charge the

     rates in the chargemaster. (Doc # 193 at ¶¶ 25, 30; Doc. #

     193-1 at 169:9-12). In his report, McCarty explains that he

     drew upon his qualifications, as well as certain documents,

     in    making    his    conclusions.     (Doc.     #    193    at    ¶   9).   These

     materials include the PIP statute’s legislative history, a

     report on hospital billing under the Affordable Care Act, and

     certain court documents. (Id. at 11). In his deposition,

     McCarty      also     stated   that    he    “looked   at     some      changes    of

     Medicare       reimbursement     and    [he]    looked       at    Medicaid,      the

     definition of usual and customary.” (Doc. # 193-1 at 194:4-

     8).

            The     Court    finds    McCarty’s      methodology          sufficiently

     reliable. McCarty employed his significant experience in the

     relevant industry – notably as Florida’s chief insurance

     regulator for thirteen years – in concluding that a hospital’s

     chargemaster is not equivalent to a “usual and customary”

     charge and that Doctors Hospital’s rates are excessive. (Doc.

     # 193 at ¶ 25, 30). Indeed, McCarty notes that he discussed

     this phrase with stakeholders and individuals within and

     outside the Office of Insurance Regulation on a number of

     occasions. (Id. at ¶ 23). McCarty further explains that his




                                             10
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 11 of 16 PageID 6334




     experience is a sufficient and reliable basis for his opinion

     as follows:

             Based on my experience in the Division of Workers’
             Compensation, my years as Insurance Commissioner,
             the deliberations of the Three-Member Panel, and my
             involvement in legislative meetings regarding the
             changes proposed to the PIP law, I can state that
             the term usual and customary was used in all of
             these discussions. The term usual and customary in
             all of these contexts was used to describe a
             reimbursement for services that is usually paid and
             accepted by providers and was never used to simply
             mean the amount listed in the chargemaster at the
             hospital.

     (Id.)        (emphasis      in     original).        This     methodology         is

     sufficiently reliable for Daubert purposes.                       See Trinidad v.

     Moore, No. 2:15-cv-323-WHA, 2017 WL 490350, at *2 (M.D. Ala.

     Feb.    6,    2017)    (“Dillard’s      opinions       in    his     supplemental

     report,       like    his   opinions     in    his    earlier       report,       are

     sufficiently         reliable      because    they    are     based       upon    his

     personal       knowledge     and    experience.”);          see    also    Hoff    v.

     Steiner Transocean, Ltd., No. 12-22329-CIV, 2014 WL 273075,

     at *4 (S.D. Fla. Jan. 24, 2014) (“As long as a reliable basis

     exists for the expert’s opinion, it is admissible, and it is

     then up to the parties to vet the opinion before the jury.”).

             C.     Assistance to the Trier of Fact

             Finally, McCarty’s testimony must assist the trier of

     fact. Fed. R. Evid. 702(a). “By this requirement, expert



                                             11
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 12 of 16 PageID 6335




     testimony is admissible if it concerns matters that are beyond

     the understanding of the average [layperson].” Frazier, 387

     F.3d at 1262. “[T]he court must ‘ensure that the proposed

     expert testimony is relevant to the task at hand, . . . i.e.,

     that it logically advances a material aspect of the proposing

     party’s case.’” Allison v. McGhan Med. Corp., 184 F.3d 1300,

     1312   (11th     Cir.   1999)    (citation   omitted)    (alteration   in

     original). “Proffered expert testimony generally will not

     help the trier of fact when it offers nothing more than what

     lawyers for the parties can argue in closing arguments.”

     Frazier, 387 F.3d at 1262-63 (citation omitted).

            Doctors    Hospital      argues    that   McCarty’s   opinion   and

     testimony should be excluded because it would not assist the

     trier of fact. (Doc. # 185 at 2). Specifically, Doctors

     Hospital contends that McCarty’s opinions “do not bear on the

     actual issue in dispute – i.e., whether [Day] was charged

     unreasonably high amounts for his medical services” because

     McCarty “makes no attempt to apply his opinions to the facts

     in dispute.” (Id. at 2, 5) (emphasis omitted). Additionally,

     Doctors Hospital argues that “McCarty’s opinions are focused

     on interpreting the meaning of the statutory phrase ‘usual

     and customary charges’ and opining that [Doctors] Hospital’s

     conduct is inconsistent with the Florida PIP law,” and thus


                                          12
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 13 of 16 PageID 6336




     constitute impermissible legal conclusions. (Id. at 10-12).

     Day responds that McCarty’s testimony “will [help] the trier

     of fact understand the statutes, regulations, and industry

     standards relating to a hospital’s changes in general but

     also relating to the charges permitted when a hospital bills

     for reimbursement of PIP-covered services under a Florida No-

     Fault [insurance policy].” (Doc. # 192 at 9).

           To the extent that McCarty intends to opine on the

     insurance      regulatory        industry’s           standards       and     its

     understanding      of   the    phrase    “usual and         customary” as      it

     relates to the PIP statute, McCarty’s opinion is relevant and

     not   a   legal     conclusion.       See      Sec.    &    Exch.    Comm’n    v.

     BankAtlantic       Bancorp,    Inc.,     No.    12-60082-CIV-SCOLA/OTAZO-

     REYES, 2013 WL 12009694, at 10-11 (S.D. Fla. Nov. 14, 2013)

     (“[E]xpert testimony on regulatory requirements and industry

     practices     is    permissible       and      does    not,   without       more,

     constitute    improper        legal   conclusions.”).         This    testimony

     would be helpful to the trier of fact in assessing whether

     Doctors Hospital indeed overcharged                   PIP-covered patients,

     including Day. See Pacinelli v. Carnival Corp., No. 18-22731-

     Civ-WILLIAMS/TORRES, 2019 WL 3252133, at *6 (S.D. Fla. July

     19,   2019)   (finding    expert       testimony       on   certain    industry

     standards helpful as they were “beyond the common knowledge


                                             13
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 14 of 16 PageID 6337




     of the average [layperson]”). Medical billing standards – or

     what the insurance regulatory industry understands to be

     standard practices – are not common knowledge.

            However, to the extent that McCarty hopes to testify

     that    Doctors    Hospital     violated   the    PIP       statute,     this

     constitutes an impermissible legal conclusion. See R&R Int’l,

     Inc. v. Manzen, LLC, No. 09-60545-CIV, 2010 WL 3605234, at

     *19 (S.D. Fla. Sept. 12, 2010) (“While an expert may be able

     to offer an opinion as to whether one party or another acted

     in   compliance    with   industry    standards,       an   expert     cannot

     permissibly opine on whether a party had a right to do what

     it did under legal standards. Instead, this area is reserved

     for the Court.” (emphasis in original)).

            In his report, McCarty states: “Doctors Hospital . . .

     knew or should have known that using the chargemaster for

     billing   PIP     patients    was   excessive    and    beyond   what     the

     hospital receives from other patients for the same medical

     services. Charging PIP-covered patients using the hospital

     chargemaster is inconsistent with the Florida PIP law[.]”

     (Doc. # 193 at ¶ 32) (emphasis added). In another section of

     the report, McCarty states, perhaps less obviously: “In my

     opinion, Doctors Hospital . . . is charging PIP patients and

     insurers excessive fees for the services provided: they are


                                          14
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 15 of 16 PageID 6338




     being    charged   at    unreasonably       high rates      far above    what

     Medicare     and   private     patients      are   paying    for    identical

     services.” (Id. at ¶ 10). Such expert testimony stating that

     Doctors     Hospital’s       conduct   violated     the    PIP   statute     is

     inappropriate. See Umana-Fowler v. NCL (Bah.) Ltd., 49 F.

     Supp. 3d 1120, 1122 (S.D. Fla. 2014) (“[M]erely telling the

     jury what result to reach is unhelpful and inappropriate.”

     (citing Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537,

     1541 (11th Cir. 1990))).

             Therefore, the Motion is granted to the extent that

     McCarty     intends     to    opine    on    Doctors      Hospital’s    legal

     obligations under the PIP statute, whether Doctors Hospital

     fulfilled    those    obligations,      or    whether     Doctors    Hospital

     violated the PIP statute. See Montgomery, 898 F.2d at 1541

     (“A witness . . . may not testify to the legal implications

     of   [the   defendant’s]       conduct[.]”);       see    also     Salvani   v.

     Corizon Health, Inc., No. 17-24567-Civ-SCOLA/TORRES, 2019 WL

     4101794, at *3-4 (S.D. Fla. Aug. 29, 2019) (excluding an

     expert’s testimony that “merely [told] the jury what result

     to reach” (citation omitted)). The Court notes that if McCarty

     appears to cross this line at trial, Doctors Hospital may

     raise an objection at that time. See R.W. v. Bd. of Regents

     of the Univ. Sys. of Ga., 114 F. Supp. 3d 1260, 1275 (N.D.


                                            15
Case 8:19-cv-01522-VMC-TGW Document 196 Filed 12/11/20 Page 16 of 16 PageID 6339




     Ga. 2015) (“If in fact Dr. Agharkar attempts to provide

     testimony at trial that impermissibly interprets or applies

     the [law], such evidence can be excluded pursuant to proper

     evidentiary objections.”).

           Accordingly, it is now

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendant Sarasota Doctors Hospital, Inc.’s Motion to

           Exclude Expert Opinion and Testimony of Kevin McCarty

           (Doc. # 185) is GRANTED in part and DENIED in part.

     (2)   McCarty’s opinion and testimony are excluded to the

           extent    that   he   opines     on   Doctors    Hospital’s   legal

           obligations      under   the    PIP   statute,   whether   Doctors

           Hospital fulfilled those obligations, or whether Doctors

           Hospital’s conduct violated the PIP statute.

     (3)   McCarty   may    testify   as    to   the   insurance   regulatory

           industry’s medical billing standards, as well as the

           industry’s understanding of what constitutes a “usual

           and customary” charge.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     11th day of December, 2020.




                                           16
